Por cuanto, aparentemente para completar su récord, el ape-lante trató de obtener una exposición del caso;
Por cuanto, según certificación del Secretario de la Corte de Distrito, una de las prórrogas concedidas al apelante para tal fin venció a principios de enero de 1932 y el apelante dejó transcurrir algunos días antes de radicar otra moción de prórroga, que no le fue declarada con lugar por haber sido radicada fuera de término;
Por Cuanto, no se ha elevado a este Tribunal transcripción de autos alguna dentro del término fijado por la ley y nuestro re-glamento;
Por tanto, debe desestimarse, y por la presente se desestima el recurso, por falta de la debida diligencia.